 WEST TEXAS UTILITIES COMPANY157We shall direct elections among the following voting groups ofemployees at the Employer's New York, New York, establishment :(a)All new and used car salesmen, excluding office clericalemployees 4 and supervisors as defined in the Act.(b)All shop employees including mechanics, greasers, porters,polishers, washers, parts men,5 and utility men, but excluding guards,professional employees, the service manager," all other supervisorswithin the meaning of the Act, and all employees in voting group(a) above.If a majority of the employees in voting group (b) cast theirballots for the CIO, they will constitute a separate appropriate unit.Similarly, if a majority of employees in either group (a) or (b)cast their ballots -for the AFL, the employees in that voting group willconstitute a separate appropriate unit, provided, however, if a majorityof employees in each group cast their ballots for the AFL, they-together will constitute a single appropriate unit.The RegionalDirector is instructed to issue a certificate of representatives inaccord with the foregoing.[Text of Direction of Elections omitted from publication in thisvolume.]4The AFL would include office clerical employees in the broad unit.The inclusion ofoffice clericals in units with production and maintenance employees,such as the service andrepair-shop employees herein, is contrary to Board policy.Accordingly,although officeclericalsmight appropriately be included in a separate unit with salesmen,they are ex-cluded from the salesmen's voting group here because the over-all production and main-tenance unit,and not a salesmen's unit, is the basic one requestedby the AFL.5 Sam Leff, who works as a part-time partsman,is the son of the Employer.He isexcluded from the unit because of his close relationship to the Employer.6The record shows that the service manager can effectively recommend the hiring anddischarge of employees.He is therefore excluded from the unit as a supervisor.WEST TEXAS UTILITIES COMPANYandINTERNATIONAL BROTHERHOODOFELiicnuoALWORKERS,LOCALSNos. 898, 920, AND 1044, AFL,PETITIONER.Case No. 16-RC-812.February 19, 1952Supplemental Decision,Direction,and Order -On December 19 and 20, 1951, pursuant to a decision of the Board,'an election was conducted in the above-entitled proceeding under thedirection and supervision of the Regional Director for the SixteenthRegion.Upon the conclusion of the election, a tally of ballots wasfurnished the parties which shows that, of the 152 votes cast, 59 validballots were cast for the Petitioner, 47 valid ballots were cast againstthe Petitioner, 45 ballots were challenged, and 1 void ballot was cast.1 97 NLRB 184.98 NLRB No. 29. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 28, 1951, the Employer filed objections to conduct-affecting the result of the election and to the conduct of the election.On January 8, 1952, the Regional Director issued his report onobjections to election and challenged ballots, and on January 25, 1952,the Employer filed exceptions thereto.The Petitioner has filed noexceptions to the report.Upon the basis of the entire record in this case, the Board 2 makesthe following :FINDINGS OF FACTThe Challenged VotersIn his report, the Regional Director sustained the challenges tothe ballots of the employees listed in Schedule A.Because neitherparty has excepted thereto, we hereby adopt these recommendations,and will sustain the challenges to those ballots.The Regional Direc-tor overruled the challenges to the ballots of the employees listed inSchedule B, and as neither party has excepted thereto, we hereby adoptthese recommendations, and we will order that the challenges to theseballots be overruled, and that they be opened and counted.The Employer excepts, however, to the Regional Director's recom-mendations with respect to the employees listed in Schedule C.Assubstantial issues of fact are raised with respect to these employees,we shall direct that a hearing be held for the purpose of obtainingevidence with respect to the duties of these employees, and we shallfurther direct that the hearing officer designated for the purpose ofconducting the hearing prepare and cause to be-.served upon the partiesa report containing resolutions of the credibility of witnesses, findingsof fact, and recommendations to the Board as to the disposition of thesaid challenged ballots.3The Appropriate UnitThe Regional Director's Report and the Employer's exceptionsthereto indicate a lack of clarity in our Decision and Direction ofElection herein with respect to the inclusion in the unit of persons em-ployed in operating or maintaining Diesel engines.To resolve anydoubts on this point, we will clarify the unit finding in our Decisionwhich was intended to include in the appropriate unit all employees,however designated, who devote any part of their time to the operationor maintenance of the Employer's Diesel engines.However, only2Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connectionwith thiscase Ito a three-member panel[Chairman Herzog andMembers Murdockand Styles].'Pending a resolution of the challenged ballotswhich arein dispute,we shall not passupon the objections to the election, the Regional Director's report thereon,and theEmployer's exceptions thereto. WEST TEXAS UTILITIES COMPANY159such of those employees as regularly devote a substantial part of theirtime to the maintenance or operation of Diesel engines will be deemedto have been eligible to vote in the election conducted herein.4We accordingly find that the following unit is appropriate forcollective bargaining purposes within the meaning of Section 9 (b)of the Act :All power plant employees in the Employer's production depart-ment, including all employees who operate or maintain Diesel engines,but excluding office clerical employees, shift engineers, guards, watch-men, professional employees, and supervisors.DirectionAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, the RegionalDirector for the Sixteenth Region shall, pursuant to National LaborRelations Board Rules and Regulations, within ten (10) days fromthe date of this Direction, open and count the ballots of the employeeslisted in Schedule B.OrderIT IS HEREBY ORDERED that this proceeding be, and it hereby is, re-manded to the Regional Director for the Sixteenth Region for thepurpose of conducting a hearing on the issues raised by the Employer'sexceptions with respect to the challenged ballots of the employeeslisted in Schedule C, and that the said Regional Director be, and hehereby is, authorized to issue early notice thereof ; andIT IS FURTHER ORDERED that the hearing officer designated for thepurpose of conducting the hearing shall prepare and cause to be servedupon the parties a report containing resolutions of the credibility ofwitnesses, findings of fact, and recommendations to the Board as tothe disposition of the said challenged ballots.Within 10 days ofreceipt of such report, any party may file with the Board in Washing-ton, D. C., an original and six copies of exceptions thereto. Imme-diately upon the filing of such exceptions, the party filing the sameshall serve a copy thereof upon the other party, and shall file a copywith the Regional Director. If no exceptions are filed thereto, theBoard will adopt the recommendations of the hearing officer.Schedule AC.W. PhillipsErnest M. Wilson, Jr.Tom FergusonLayton H. HoltJim SikesLewis JacksonL. S. HollowellOtis FinchGrady StarkeyE. M. MurphyL. R. HallmarkW. H. Thornburg4The Ocala Star Banner,97 NLRB 384. 160DECISIONSW. E. Rule, Jr.Lucians RodriquezW. A. CatesLewis R. TuckerV. L. SmithL. M. SmithMiguel FrancoJames PriceF. H. WellingH. L. JonesEugeneAllisonOF NATIONAL LABORSchedule BV. L. AldermannSchedule CW. B. McCrearyJoseGonzalesC. L. MorrowAcieHendersonC. L. ReavisM. C. PowellR. L. WalkerM. C. BellJ. A. BettisV. H. LindseyRELATIONS BOARDA. E. HerchmanFrancisco ValenzuelaT. B. HendersonJ. R. UristaW. E. RuleJohn MullinsFrank DrummondN. F. RobersonF. F. CoughranA. M. CoplenJ. I. ChappellCONNECTICUT CHEMICAL RESEARCH CORPORATIONandKATHERINECLEVELAND, GEORGIA DECLEMENT, ANTOINETPE GALLANT, ELEANORJASTER,ANTHONY KRAFTCHICK,MARY KRAFTCHICK,MORRISKRONISH, ROSE KUI3IC, CORA LALUNA, MARY PANICCIA, ROSE PETRO,DOROTHY PRIMROSE, MILDRED SHEMETH, DORA VAN GELDER, ANDOTHERS SIMILARLY SITUATED.Case No. 2-CA-590. February 20,1952Decision and OrderOn August 13, 1951, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, and a supporting brief.TheRespondent also requested oral argument.This request is herebydenied, as the record, exceptions, and brief, in our opinion, adequatelypresent the issues and the positions of the parties.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.'The Board has considered the Inter-:'The Respondent,in its brief,contends that prejudicial error and denial of due processresulted from the Trial Examiner's refusal to compel the General Counsel to produceaffidavits of Edward Helfer, a former official of the Respondent who testified for the98 NLRB No. 33.